Exhibit 10.1

AMENDMENT NO. 3 TO SECOND AMENDED AND RESTATED CREDIT AND

SECURITY AGREEMENT

THIS AMENDMENT NO. 3 TO SECOND AMENDED AND RESTATED CREDIT AND SECURITY
AGREEMENT, dated as of January 13, 2010 (this “Amendment”), is by and among:

(a) RED BIRD RECEIVABLES, LLC, a Delaware limited liability company formerly
known as Red Bird Receivables, Inc., a Delaware corporation (“Borrower”),

(b) INTERNATIONAL PAPER COMPANY, a New York corporation (“International Paper”
and, together with Borrower, the “Loan Parties” and each, a “Loan Party”), as
Servicer,

(c) GOTHAM FUNDING CORPORATION, a Delaware corporation (together with its
successors, “Gotham”), and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK
BRANCH, in its capacity as a Liquidity Bank to Gotham (together with its
successors, “BTMU” and, together with Gotham, the “Gotham Group”),

(d) PARK AVENUE RECEIVABLES COMPANY LLC, a Delaware limited liability company
(together with its successors, “PARCO”), and JPMORGAN CHASE BANK, N.A., in its
capacity as a Liquidity Bank to PARCO (together with its successors, “JPMorgan”
and, together with PARCO, the “PARCO Group”),

(e) STARBIRD FUNDING CORPORATION, a Delaware corporation (together with its
successors, “Starbird”), and BNP PARIBAS, ACTING THROUGH ITS NEW YORK BRANCH, in
its capacity as a Liquidity Bank to Starbird (together with its successors, “BNP
Paribas” and, together with Starbird, the “Starbird Group”),

(f) CAFCO, LLC, a Delaware limited liability company (together with its
successors, “CAFCO”), and CITIBANK, N.A., in its capacity as a Liquidity Bank to
CAFCO (together with its successors, “Citibank” and, together with CAFCO, the
“CAFCO Group”),

(g) ATLANTIC ASSET SECURITIZATION LLC, a Delaware limited liability company
(together with its successors, “Atlantic” and, together with Gotham, PARCO,
Starbird and CAFCO, the “Conduits”), and CALYON NEW YORK BRANCH, in its capacity
as a Liquidity Bank to Atlantic (together with its successors, “Calyon” and,
together with Atlantic, the “Atlantic Group”),

(h) THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, in its capacity as
agent for the Gotham Group (together with its successors in such capacity, the
“Gotham Agent” or a “Co-Agent”), JPMORGAN CHASE BANK, N.A., in its capacity as
agent for the PARCO Group (together with



--------------------------------------------------------------------------------

its successors in such capacity, the “PARCO Agent” or a “Co-Agent”), BNP
PARIBAS, ACTING THROUGH ITS NEW YORK BRANCH, in its capacity as agent for the
Starbird Group (together with its successors in such capacity, the “Starbird
Agent” or a “Co-Agent”), CALYON NEW YORK BRANCH, in its capacity as agent for
the PARCO Group (together with its successors in such capacity, the “Atlantic
Agent” or a “Co-Agent”), CITIBANK, N.A. in its capacity as agent for the CAFCO
Group (together with its successors in such capacity, the “CAFCO Agent” or,
after effectiveness of this Amendment, a “Co-Agent”), and CITICORP NORTH
AMERICA, INC. in its capacity as agent for the CAFCO Group (“CNAI” and, together
with its successors in such capacity, the “Withdrawing CAFCO Agent” or, prior to
effectiveness of this Amendment, a “Co-Agent”), and

(i) CITICORP NORTH AMERICA, INC., as administrative agent for the Gotham Group,
the PARCO Group, the Starbird Group, the CAFCO Group, the Atlantic Group and the
Co-Agents (in such capacity, together with any successors thereto in such
capacity, the “Administrative Agent” and together with each of the Co-Agents,
the “Agents”).

Capitalized terms used and not otherwise defined herein shall have the meanings
attributed thereto in the Credit Agreement (as defined below).

PRELIMINARY STATEMENTS

WHEREAS, the parties hereto (other than Calyon and Atlantic) are parties to that
certain Second Amended and Restated Credit and Security Agreement, dated as of
March 13, 2008, as amended (as hereby and hereafter amended, restated or
otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, Atlantic wishes to become a Conduit, and Calyon wishes to become a
Liquidity Bank and a Co-Agent, under the Credit Agreement on the terms and
subject to the conditions hereinafter set forth;

WHEREAS, CNAI wishes to withdraw as the CAFCO Agent and Citibank wishes to
replace CNAI as the CAFCO Agent, under the Credit Agreement on the terms and
subject to the conditions hereinafter set forth;

WHEREAS, in addition, the Loan Parties desire to amend the Credit Agreement as
hereinafter set forth; and

WHEREAS, the Agents are willing to agree to such amendments on the terms and
subject to the conditions set forth in this Amendment;

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements herein contained and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows:

 

2



--------------------------------------------------------------------------------

1. Amendments. Effective on the date hereof, upon satisfaction of each of the
conditions precedent set forth in Section 3 below:

1.1. The last paragraph of the Preliminary Statements in the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

Citicorp North America, Inc. has been requested and is willing to act as
Administrative Agent on behalf of the Co-Agents and the Groups in accordance
with the terms hereof.

1.2. Section 1.1(a) of the Credit Agreement is hereby amended to (a) move the
word “and” at the end of clause (iii) thereof to the end of clause (iv) thereof,
(b) to delete the proviso that appears immediately after clause (iv) thereof,
and (c) to insert the following new clause (v) therein:

(v) in the event that Atlantic elects not to make any such Loan to Borrower, the
Atlantic Agent shall promptly notify Borrower and, unless Borrower cancels its
Borrowing Request, each of the Atlantic Liquidity Banks severally agrees to make
its Ratable Share of such Loan to Borrower, on the terms and subject to the
conditions hereof, provided that at no time may the aggregate principal amount
of Atlantic’s and the Atlantic Liquidity Banks’ Loans at any one time
outstanding exceed the lesser of (i) the Atlantic Group’s Group Limit, and
(ii) Atlantic’s Percentage of the Borrowing Base (such lesser amount, the
“Atlantic Allocation Limit”).

1.3. Section 1.2(a) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

(a) Each Advance hereunder shall consist of Loans made by each Conduit and/or
its respective Liquidity Banks and which (except for any Advance which does not
increase the aggregate principal amount of the Loans outstanding) shall be made
in such proportions by each Group such that, after giving effect thereto, the
aggregate outstanding principal balance of the Loans outstanding from each Group
shall be in proportion to such Group’s Percentage of the aggregate outstanding
principal balance of all Advances then outstanding hereunder. Any Advance which
does not increase the aggregate principal amount outstanding may be funded
solely by one or more of the members of a single Group.

1.4. Section 1.5(f) of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:

(f) If, on any Business Day, the aggregate outstanding principal amount of the
Loans from the Atlantic Group exceeds the Atlantic Allocation Limit, or the
aggregate principal amount of the Loans outstanding from Atlantic exceeds the
Atlantic Liquidity Banks’ aggregate Liquidity Commitments pursuant to the
Atlantic Liquidity Agreement divided by

 

3



--------------------------------------------------------------------------------

102%, Borrower shall prepay such Loans by wire transfer to the Atlantic Agent
received not later than 1:00 p.m. (New York City time) on the first Business Day
thereafter of an amount sufficient to eliminate such excess, together with
accrued and unpaid interest on the amount prepaid.

(g) Upon receipt of any wire transfer pursuant to Section 1.5(a), (b), (c), (d),
(e) or (f), the applicable Co-Agent shall wire transfer to each of its
Constituent Lenders their respective shares thereof not later than 1:30 p.m.
(New York City time) on the date when received. Any prepayment required pursuant
to Section 1.5(b), (c), (d), (e) or (f) shall be applied first, to the ratable
reduction of the applicable Group’s Alternate Base Rate Loans outstanding,
second, to the ratable reduction of the applicable Group’s LIBOR Loans
outstanding, and lastly, to the reduction of the applicable Group’s CP Rate
Loans selected by Borrower (or the Servicer, on Borrower’s behalf).

1.5. Section 1.7 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

Section 1.7. Distribution of Certain Notices; Notification of Interest Rates.
Promptly after receipt thereof, each Co-Agent will notify its Constituents of
the contents of each Monthly Report, Borrowing Request, Commitment Reduction
Notice, Prepayment Notice, or notice of default received by it from Borrower or
the Servicer hereunder. In addition, each of the Co-Agents shall promptly notify
its Constituent Lenders and Borrower of each determination of and change in
Interest Rates and of any decision by the Liquidity Banks in its Group not to
extend their Liquidity Termination Date.

1.6. Sections 2.2(c) and (e) of the Credit Agreement are hereby amended and
restated in their entirety to read, respectively, as follows:

(c) Borrower (or the Servicer, on Borrower’s behalf) may not request an Interest
Period for a LIBOR Loan unless it shall have given each of the applicable
Co-Agent(s) written notice of its desire therefor not later than 1:00 p.m. (New
York City time) at least three (3) Business Days prior to the first day of the
desired Interest Period, and, solely in the case of the Atlantic Group, received
the Atlantic Agent’s consent to the making of a LIBOR Loan. Accordingly, all
Liquidity Fundings shall initially be Alternate Base Rate Loans. . . .

(e) Unless each of the Co-Agents shall have received written notice by 1:00 p.m.
(New York City time) on the third (3rd) Business Day prior to the last day of an
Interest Period with respect to a LIBOR Loan that Borrower intends to reduce the
aggregate principal amount of LIBOR Loans outstanding from the Liquidity Banks,
each of the PARCO Liquidity Banks, the Atlantic Liquidity Banks and the CAFCO
Liquidity Banks shall be entitled to assume that Borrower desires to refinance
its maturing LIBOR

 

4



--------------------------------------------------------------------------------

Loans on the last day of such Interest Period with Alternate Base Rate Loans,
and each of the Gotham Liquidity Banks and the Starbird Liquidity Banks shall be
entitled to assume that Borrower desires to refinance its maturing LIBOR Loans
on the last day of such Interest Period with LIBOR Loans for the same Interest
Period then ending to the extent of the applicable Liquidity Banks’ ability to
provide the funding without the customary three (3) Business Days notice or,
otherwise, with Alternate Base Rate Loans.

1.7. The following clauses of Section 7.1(i) of the Credit Agreement are hereby
amended and restated in their entirety to read, respectively, as follows:

(vi) at all times have a board of managers consisting of three members, at least
one member of which is an Independent Manager; . . .

(xiii) maintain its certificate of formation and operating agreement in
conformity with this Agreement, such that (A) it does not amend, restate,
supplement or otherwise modify its certificate of formation and operating
agreement in any respect that would impair its ability to comply with the terms
or provisions of any of the Transaction Documents, including, without
limitation, this Section 7.1(i); and (B) at all times that this Agreement is in
effect, provides for not less than ten (10) Business Days’ prior written notice
to the Co-Agents of the proposed replacement or appointment of any manager that
is to serve as an Independent Manager for purposes of this Agreement and the
condition precedent to giving effect to such replacement or appointment that
each of the Co-Agents shall have determined in its reasonable judgment that the
designated Person satisfies the criteria set forth in the definition herein of
“Independent Manager” (it being understood that each of the Co-Agents shall use
commercially reasonable efforts to respond in writing to any such notice not
more than ten (10) Business Days after its actual receipt thereof and, in the
case of any negative response, to specify the reason(s) therefor; provided,
however, that in the event that any Co-Agent fails to respond in ten
(10) Business Days after its actual receipt of such notice, such Co-Agent shall
be given a second notice of the proposed new Independent Manager and an
additional five (5) Business Days to respond, and if such Co-Agent fails to
respond in such additional five (5) Business Days after its actual receipt of
such second notice, such Co-Agent shall be deemed to have confirmed that the
designated Person satisfies the criteria set forth in the definition herein of
“Independent Manager”);

1.8. Section 9.1(c) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

(c) (i) Borrower shall appoint any Person to serve as an additional or
replacement Independent Manager without first having given the written notice
required under Section 7.1(i)(xiii) to the Co-Agents and obtained the Co-Agents’
written confirmation of such Person’s independence as required in such Section;
or (ii) any Loan Party shall fail to perform or observe any

 

5



--------------------------------------------------------------------------------

covenant contained in Section 7.2 or 8.5 when due.

1.9. Section 10.2 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

Section 10.2. Increased Cost and Reduced Return.

(a) If after the date hereof, any Funding Source shall be charged any fee,
expense or increased cost on account of the adoption of any applicable law, rule
or regulation (including any applicable law, rule or regulation regarding
capital adequacy) or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
with any request or directive (whether or not having the force of law) of any
such authority, central bank or comparable agency (a “Regulatory Change”):
(i) that subjects any Funding Source to any charge or withholding on or with
respect to any Funding Agreement or a Funding Source’s obligations under a
Funding Agreement, or on or with respect to the Receivables, or changes the
basis of taxation of payments to any Funding Source of any amounts payable under
any Funding Agreement (except for changes in the rate of tax on the overall net
income of a Funding Source or Excluded Taxes) or (ii) that imposes, modifies or
deems applicable any reserve, assessment, insurance charge, special deposit,
increase in capital or similar requirement against assets of, deposits with or
for the account of a Funding Source, or credit extended by a Funding Source
pursuant to a Funding Agreement or (iii) that imposes any other condition the
result of which is to increase the cost to a Funding Source of performing its
obligations under a Funding Agreement, or to reduce the rate of return on a
Funding Source’s capital as a consequence of its obligations under a Funding
Agreement, or to reduce the amount of any sum received or receivable by a
Funding Source under a Funding Agreement or to require any payment calculated by
reference to the amount of interests or loans held or interest received by it
(each such Funding Source that suffers any event described in any of the
preceding clauses (i)-(iii), an “Affected Entity”), then, upon written demand by
the applicable Co-Agent upon the Borrower (with a copy to the Administrative
Agent and Servicer), the Borrower shall pay to the Administrative Agent, for the
benefit of the relevant Affected Entity, such amounts charged to such Affected
Entity or such amounts to otherwise compensate such Affected Entity for such
increased cost or such reduction; provided, however, that in the case of a
Regulatory Change resulting in an increase in the regulatory capital required to
be maintained by any Affected Entity, the Borrower shall not be liable to
compensate such Affected Entity for such increase for any period prior to the
61st day following written notification thereof from the applicable Co-Agent to
the Borrower (with a copy to the Administrative Agent and the Servicer).

(b) If Affected Entities from less than all of the Groups request

 

6



--------------------------------------------------------------------------------

compensation under Section 10.2(a), the Borrower shall have the right to
(i) replace the claiming Group by requiring all of its Constituents to assign
all or any portion of their Commitment, Group Limit and outstanding Obligations,
as applicable, by entering into written assignments with one or more Eligible
Assignees identified by the Borrower, and (ii) without regard to any other
provision of this Agreement requiring payments to be made or Commitments to be
reduced ratably amongst the Groups, to pay in full of all remaining Obligations
(if any) owing to such Group and terminate the remaining portion (if any) of
such Group’s Commitment and Group Limit. Each assignment pursuant to clause
(i) above to an Eligible Assignee (which may include a Constituent of another
Co-Agent) shall become effective on the date specified therein subject to
receipt of payment in full on such date for all Obligations owing to the Group
being replaced, and the Group being replaced agrees to make the requested
assignments; provided that (A) any expenses or other amounts which would be
owing to such Group pursuant to any indemnification provision hereof (including,
without limitation, Section 4.3) shall be payable by the Borrower as if the
Borrower had prepaid the Loans of the assigning Group rather than the members of
such Group having assigned their respective interests hereunder, and (B) if the
Administrative Agent is an Affiliate of the members of any Group that is being
replaced, the Borrower shall appoint a successor Administrative Agent from the
Eligible Assignees or remaining Groups. To the extent that replacement of the
Administrative Agent or any partial reduction of the Aggregate Commitment
resulting from the foregoing assignments or prepayments requires amendments
(rather than assignments) of this Agreement or any of the Transaction Documents,
each of the parties hereto agrees to cooperate with the preparation and
execution of such amendments.

1.10. Section 11.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

Section 11.1. Appointment.

(a) Each member of the Gotham Group hereby irrevocably designates and appoints
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as Gotham Agent
hereunder and under the other Transaction Documents to which the Gotham Agent is
a party, and authorizes the Gotham Agent to take such action on its behalf under
the provisions of the Transaction Documents and to exercise such powers and
perform such duties as are expressly delegated to the Gotham Agent by the terms
of the Transaction Documents, together with such other powers as are reasonably
incidental thereto. Each member of the PARCO Group hereby irrevocably designates
and appoints JPMorgan Chase Bank, N.A., as PARCO Agent hereunder and under the
other Transaction Documents to which the PARCO Agent is a party, and authorizes
the PARCO Agent to take such action on its behalf under the provisions of the
Transaction Documents and to exercise such powers and perform such duties as are
expressly delegated to the PARCO Agent by the

 

7



--------------------------------------------------------------------------------

terms of the Transaction Documents, together with such other powers as are
reasonably incidental thereto. Each member of the Starbird Group hereby
irrevocably designates and appoints BNP Paribas, acting through its New York
Branch, as Starbird Agent hereunder and under the other Transaction Documents to
which the Starbird Agent is a party, and authorizes the Starbird Agent to take
such action on its behalf under the provisions of the Transaction Documents and
to exercise such powers and perform such duties as are expressly delegated to
the Starbird Agent by the terms of the Transaction Documents, together with such
other powers as are reasonably incidental thereto. Each member of the Atlantic
Group hereby irrevocably designates and appoints Calyon New York Branch, as
Atlantic Agent hereunder and under the other Transaction Documents to which the
Atlantic Agent is a party, and authorizes the Atlantic Agent to take such action
on its behalf under the provisions of the Transaction Documents and to exercise
such powers and perform such duties as are expressly delegated to the Atlantic
Agent by the terms of the Transaction Documents, together with such other powers
as are reasonably incidental thereto. Each member of the CAFCO Group hereby
irrevocably designates and appoints Citibank, N.A., as CAFCO Agent hereunder and
under the other Transaction Documents to which the CAFCO Agent is a party, and
authorizes the CAFCO Agent to take such action on its behalf under the
provisions of the Transaction Documents and to exercise such powers and perform
such duties as are expressly delegated to the CAFCO Agent by the terms of the
Transaction Documents, together with such other powers as are reasonably
incidental thereto. Each of the Lenders and the Co-Agents hereby irrevocably
designates and appoints Citicorp North America, Inc. as Administrative Agent
hereunder and under the Transaction Documents to which the Administrative Agent
is a party, and authorizes the Administrative Agent to take such action on its
behalf under the provisions of the Transaction Documents and to exercise such
powers and perform such duties as are expressly delegated to the Administrative
Agent by the terms of the Transaction Documents, together with such other powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary elsewhere in this Agreement, none of the Agents shall have any duties
or responsibilities, except those expressly set forth in the Transaction
Documents to which it is a party, or any fiduciary relationship with any Lender,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities on the part of such Agent shall be read into any Transaction
Document or otherwise exist against such Agent.

(b) The provisions of this Article XI are solely for the benefit of the Agents
and the Lenders, and neither of the Loan Parties shall have any rights as a
third-party beneficiary or otherwise under any of the provisions of this Article
XI, except that this Article XI shall not affect any obligations which any of
the Agents or Lenders may have to either of the Loan Parties under the other
provisions of this Agreement.

(c) In performing its functions and duties hereunder, (i) each Co-

 

8



--------------------------------------------------------------------------------

Agent shall act solely as the agent of its Constituents and does not assume nor
shall be deemed to have assumed any obligation or relationship of trust or
agency with or for either of the Loan Parties or any of their respective
successors and assigns and (ii) the Administrative Agent shall act solely as the
agent of the Secured Parties and does not assume nor shall be deemed to have
assumed any obligation or relationship of trust or agency with or for either of
the Loan Parties or any of their respective successors and assigns.

1.11. Section 11.9 of the Credit Agreement is hereby amended to insert the
following new clause (e) at the end thereof:

(e) Calyon acts, or may in the future act: (i) as administrator of Atlantic,
(ii) to provide credit or liquidity enhancement for the timely payment for
Atlantic’s Commercial Paper and (iii) to provide other services from time to
time for Atlantic (collectively, the “Calyon Roles”). Without limiting the
generality of Sections 11.1 and 11.8, each of the Agents and Atlantic hereby
acknowledges and consents to any and all Calyon Roles and agrees that in
connection with any Calyon Role, Calyon may take, or refrain from taking, any
action which it, in its discretion, deems appropriate, including, without
limitation, in its role as administrator of Atlantic, the giving of notice to
the Atlantic Liquidity Banks of a mandatory purchase pursuant to the Atlantic
Liquidity Agreement.

1.12. Section 12.2(a) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

(a) the assignment by a Lender in accordance with Section 1.2(c), 10.2(b) or
12.1(b) or (c), the Eligible Assignee(s) receiving such assignment shall have
all of the rights of such Lender with respect to the Transaction Documents and
the Obligations (or such portion thereof as has been assigned).

1.13. Section 14.1(b) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

(b) without the prior written consent of all of its Constituents, no Co-Agent
will amend, modify or waive any provision of this Agreement which would
(i) reduce the amount of any principal or interest that is payable on account of
its Conduit’s Loans or delay any scheduled date for payment thereof;
(ii) decrease the Required Reserve, decrease the spread included in any Interest
Rate or change the Servicing Fee; (iii) modify this Section 14.1; or (iv) modify
any yield protection or indemnity provision which expressly inures to the
benefit of assignees or Participants of such Co-Agent’s Conduit.

1.14. Section 14.5(b)(iv) of the Credit Agreement is hereby amended to insert
“Calyon,” before “BTMU”.

 

9



--------------------------------------------------------------------------------

1.15. Section 14.7 of the Credit Agreement is hereby amended to insert the
following new paragraph at the end thereof:

Notwithstanding anything in this Agreement to the contrary, no Conduit shall
have any obligation to pay any amount required to be paid by it hereunder in
excess of any amount available to such Conduit after paying or making provision
for the payment of its Commercial Paper. All payment obligations of each of the
Conduits hereunder are contingent on the availability of funds in excess of the
amounts necessary to pay its respective Commercial Paper; and each of the other
parties hereto agrees that it will not have a claim under Section 101(5) of the
Bankruptcy Code if and to the extent that any such payment obligation owed to it
by a Conduit exceeds the amount available to such Conduit, after paying or
making provision for the payment of its Commercial Paper.

1.17. A new Section 14.11(b) of the Credit Agreement is hereby amended to delete
“Sections 14.5 and 14.6” where it appears and to substitute in lieu thereof
“Sections 14.5, 14.6, 14.7 and 14.13.”

1.18. A new Section 14.13 is hereby added to the Credit Agreement which reads as
follows:

Section 14.13. Tax Gross-Up. All payments to be made by Borrower hereunder shall
be made without setoff, counterclaim or other defense and free and clear of any
deduction or withholding. If Borrower is required by law to make any deduction
or withholding from any payment on account of any Tax (other than an Excluded
Tax), the sum due from it in respect of such payment shall be increased to the
extent necessary to ensure that, after the making of such deduction or
withholding, the intended recipient receives a net sum equal to the sum which it
would have received had no deduction or withholding been made.

1.19. The following Sections of the Credit Agreement are hereby deleted in their
entirety and replaced with “[intentionally omitted]”: Sections 1.1(b), 1.1(c),
1.3(e), 1.4(d), 1.4(e), 1.8, 1.9 and 1.10.

1.20. The definitions of the following terms in Exhibit I to the Credit
Agreement are hereby deleted in their entirety:

“Cash Secured Advance”

“Cash Secured Advance Commencement Date”

“Collateral Advance Account”

“Collateral Advance Account Bank”

“Term-Out Lender”

“Term-Out Lender Funding Date”

“Term Period”

 

10



--------------------------------------------------------------------------------

1.21. Clause (iv) of the definition in Exhibit I to the Credit Agreement of
“Eligible Receivable” is hereby amended and restated in its entirety to read as
follows:

(iv) which (A) by its terms is due and payable within 91 days of the original
billing date therefor and has not had its payment terms extended more than once,
(B) has not been transferred, in whole or in part, to notes receivable, and
(C) is not owing from an Obligor that has had all or any portion of the
Receivables owing from it transferred to notes receivable,

1.22. The definition in Exhibit I to the Credit Agreement of each of the terms
specified below is hereby amended and restated in its entirety to read,
respectively, as follows:

“Affected Entity” has the meaning set forth in Section 10.2(a).

“Alternate Base Rate” [***]

“CAFCO Allocation Limit” has the meaning set forth in Section 1.1(a)(iv).

“Commitment Termination Date” means the earliest of (a) as to each Group, its
Liquidity Termination Date, (b) the Amortization Date, and (c) the date the
Aggregate Commitment reduces to zero.

“Committed Lender” means (a) each of the Gotham Liquidity Banks, (b) each of the
PARCO Liquidity Banks, (c) each of the Starbird Liquidity Banks, (d) each of the
CAFCO Liquidity Banks, and (e) each of the Atlantic Liquidity Banks.

“Conduits” means Gotham, Starbird, Parco, CAFCO and Atlantic.

“Constituent” means, (a) as to the Gotham Group, any member of the Gotham Group
from time to time a party hereto, (b) as to the PARCO Agent, any member of the
PARCO Group from time to time party hereto, (c) as to the Starbird Agent, any
member of the Starbird Group from time to time party hereto, (d) as to the CAFCO
Group, any member of the CAFCO Group from time to time party hereto, and (e) as
to the Atlantic Agent, any member of the Atlantic Group from time to time party
hereto, and when used as an adjective, “Constituent” shall have a correlative
meaning.

“Eligible Assignee” means:

(a) for any of the Conduits, (i) any bankruptcy-remote commercial paper conduit
whose Commercial Paper is rated at least “A-1” by S&P and “P-1” by Moody’s, or
(ii) any Liquidity Bank, or

(b) for all Lenders, any commercial bank having combined capital and surplus of
at least $250,000,000 with a rating of its (or its parent holding company’s)
short-term securities equal to or higher than (A) “A-1” by S&P and (B) “P-1” by
Moody’s.

 

11



--------------------------------------------------------------------------------

“Fee Letters” means, collectively, the Administrative Agent’s Fee Letter and the
Co-Agents’ Fee Letter.

“Funding Source” means (i) any Liquidity Bank, (ii) any insurance company, bank
or other funding entity providing liquidity, credit enhancement or back-up
purchase support or facilities to any Conduit, including, without limitation,
such Conduit’s Participants, if any, or (iii) any holding company of any of the
foregoing.

“Gotham Allocation Limit” has the meaning set forth in Section 1.1(a)(i).

“Group” means the Atlantic Group, the Gotham Group, the PARCO Group, the
Starbird Group or the CAFCO Group, as the case may be.

“Independent Manager” means a member of the board of managers of Borrower who
(a) is not at such time, and has not been at any time during the preceding five
(5) years: (i) a customer, advisor, supplier, director, officer, employee or
affiliate of International Paper or any of its Subsidiaries or Affiliates other
than Borrower (International Paper and such Subsidiaries and Affiliates other
than Borrower being hereinafter referred to as the “Corporate Group”), (ii) the
owner (whether direct, indirect or beneficial) at the time of such individual’s
appointment as an Independent Manager or at any time thereafter while serving as
an Independent Manager, of any of the outstanding membership interests of
Borrower or any of its Affiliates (provided that indirect ownership of Borrower
or of any Affiliate by any person through a mutual fund or similar diversified
investment pool shall not disqualify such person from being an Independent
Manager unless such person maintains direct or indirect control of the
investment decisions of such mutual fund or similar diversified investment
pool), (iii) a person related to any person referred to in clauses (i) and (ii);
or (iv) a trustee, conservator or receiver for any member of the Corporate
Group; and (b) has (i) prior experience as an independent director or
independent manager for an entity whose charter documents required the unanimous
consent of all independent directors or independent managers thereof, as
applicable, before such entity could consent to the institution of bankruptcy or
insolvency proceedings against it or could file a petition seeking relief under
any applicable federal or state law relating to bankruptcy and (ii) at least
three years of employment experience with one or more entities that provide, in
the ordinary course of their respective business, advisory, management or
placement services to issuers of securitization or structured finance
instruments, agreements or securities.

“LIBOR” means, for any Interest Period, the rate per annum equal to the sum of
(i) (a) the rate per annum determined on the basis of the offered rate for
deposits in U.S. dollars of amounts equal or comparable to the principal amount
of the related Loan offered for a term comparable to such Interest Period, which
rates appear on a Bloomberg L.P. terminal, displayed under the address “US0001M
<Index> Q <Go>“ effective as of 11:00 A.M., London time, two Business Days prior
to the first day of such Interest Period, provided that if no such offered rates

 

12



--------------------------------------------------------------------------------

appear on such page, LIBOR for such Interest Period will be the arithmetic
average (rounded upwards, if necessary, to the next higher 1/100th of 1%) of
rates quoted by not less than two major banks in New York, New York, selected by
the Administrative Agent, at approximately 10:00 a.m. (New York time), two
Business Days prior to the first day of such Interest Period, for deposits in
U.S. dollars offered by leading European banks for a period comparable to such
Interest Period in an amount comparable to the principal amount of such Loan,
divided by (b) one minus the maximum aggregate reserve requirement (including
all basic, supplemental, marginal or other reserves) which is imposed against
the Administrative Agent in respect of Eurocurrency liabilities, as defined in
Regulation D of the Board of Governors of the Federal Reserve System as in
effect from time to time (expressed as a decimal), applicable to such Interest
Period, plus (ii) [***] basis points. LIBOR shall be rounded, if necessary, to
the next higher  1/16 of 1%.

“Liquidity Termination Date” means:

(a) as to the Gotham Group, January 12, 2011 (unless such date is extended from
time to time in the sole discretion of the Gotham Liquidity Banks);

(b) as to the PARCO Group, January 12, 2011 (unless such date is extended from
time to time in the sole discretion of the PARCO Liquidity Banks);

(c) as to the Starbird Group, January 12, 2011 (unless such date is extended
from time to time in the sole discretion of the Starbird Liquidity Banks);

(d) as to the CAFCO Group, January 12, 2011 (unless such date is extended from
time to time in the sole discretion of the CAFCO Liquidity Banks); and

(e) as to the Atlantic Group, January 12, 2011 (unless such date is extended
from time to time in the sole discretion of the Atlantic Liquidity Banks).

“Obligations” means, at any time, any and all obligations of either of the Loan
Parties to any of the Secured Parties arising under or in connection with the
Transaction Documents, whether now existing or hereafter arising, due or
accrued, absolute or contingent, including, without limitation, obligations in
respect of Aggregate Principal, CP Costs, Interest, fees under the Fee Letters,
Broken Funding Costs and Indemnified Amounts.

“PARCO Allocation Limit” has the meaning set forth in Section 1.1(a)(ii).

“Pool Funded Conduits” means Atlantic, PARCO, Starbird, CAFCO and Gotham.

“Starbird Allocation Limit” has the meaning set forth in Section 1.1(a)(iii).

 

13



--------------------------------------------------------------------------------

1.23. The following new definitions are hereby inserted into Exhibit I to the
Credit Agreement in their appropriate alphabetical order:

“Administrative Agent’s Fee Letter” means that certain Administrative Agent’s
Fee Letter dated as of January 13, 2010 by and among the Administrative Agent,
International Paper and Borrower, as the same may be amended, restated or
otherwise modified from time to time.

“Atlantic” means Atlantic Asset Securitization LLC, a Delaware limited liability
company, and its successors.

“Atlantic Agent” means Calyon in its capacity as agent for the Atlantic Group,
together with its successors in such capacity.

“Atlantic Allocation Limit” has the meaning set forth in Section 1.1(a)(v).

“Atlantic Group” means, collectively, Atlantic and the Atlantic Liquidity
Bank(s).

“Atlantic Liquidity Agreement” means, collectively, any liquidity agreement
pursuant to which any of the Atlantic Liquidity Banks provides liquidity to
Atlantic and any related asset purchase agreement, as each may be amended,
restated, supplemented, replaced or otherwise modified from time to time.

“Atlantic Liquidity Bank” means Calyon and any other Liquidity Bank that now or
hereafter enters into this Agreement and the Atlantic Liquidity Agreement.

“Calyon” means Calyon New York Branch.

“Co-Agents’ Fee Letter” means that certain Co-Agents’ Fee Letter dated as of
January 13, 2010 by and among the Co-Agents and Borrower, as the same may be
amended, restated or otherwise modified from time to time.

1.24. Each of Exhibit II, IV, V and VII to the Credit Agreement is hereby
amended and restated in its entirety to read as set forth in the comparably
numbered exhibit set forth Annex A to this Amendment.

1.25. Schedule A to the Credit Agreement is hereby amended and restated in its
entirety to read as set forth in Annex B to this Amendment.

2. Representations and Warranties. As an inducement to the Agents and the
Lenders to enter into this Amendment, Borrower hereby represents and warrants to
each of them as follows:

(i) the representations and warranties set forth in Section 6.1 of the Credit
Agreement are true and correct on and as of the date of this Amendment as though
made on and as of such date; and

 

14



--------------------------------------------------------------------------------

(ii) no event has occurred and is continuing that constitutes an Amortization
Event, and no event has occurred and is continuing that constitutes an Unmatured
Amortization Event.

3. Conditions Precedent. This Amendment shall become effective as of the date
first above written upon (a) execution and delivery to the Administrative
Agent’s counsel of each of the documents listed on Annex C hereto, and
(b) receipt by the Co-Agents of the Amendment and Renewal Fee (as defined in the
Co-Agents’ Fee Letter) in immediately available funds.

4. Miscellaneous.

(a) CHOICE OF LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
THE PRINCIPLES OF CONFLICTS OF LAWS THEREOF OTHER THAN SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW.

(b) Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement.

(c) Ratification. Except as expressly amended hereby, the Credit Agreement
remains unaltered and in full force and effect and is hereby ratified and
confirmed.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.

 

RED BIRD RECEIVABLES, LLC

By:

 

/s/ David E. Arick

 

Name:  David E. Arick

 

Title:    President

 

16



--------------------------------------------------------------------------------

INTERNATIONAL PAPER COMPANY, AS SERVICER

By:

 

/s/ Errol A. Harris

 

Name:  Errol A. Harris

 

Title:    Vice President & Treasurer

 

17



--------------------------------------------------------------------------------

GOTHAM FUNDING CORPORATION By:  

/s/ David V. DeAngelis

Name: David V. DeAngelis Title: Vice President THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., NEW YORK BRANCH, as a Liquidity Bank By:  

/s/ Ravneet Mumick

Name: Ravneet Mumick Title: Authorized Signatory THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD., NEW YORK BRANCH, as Gotham Agent By:  

/s/ Ichinari Matsui

Name: Ichinari Matsui Title: SVP & Group Head

 

18



--------------------------------------------------------------------------------

PARK AVENUE RECEIVABLES COMPANY LLC BY:   JPMORGAN CHASE BANK, N.A., ITS
ATTORNEY-IN-FACT By:  

/s/ Trisha Lesch

Name:   Trisha Lesch Title:   Vice President

JPMORGAN CHASE BANK, N.A.,

as a Liquidity Bank and as PARCO Agent

By:  

/s/ Trisha Lesch

Name:   Trisha Lesch Title:   Vice President STARBIRD FUNDING CORPORATION By:  

/s/ Frank B. Bilotta

Name:   Frank B. Bilotta Title:   President BNP PARIBAS, ACTING THROUGH ITS NEW
YORK BRANCH, as a Liquidity Bank and as Starbird Agent By:  

/s/ Mary Dierdorff

Name:   Mary Dierdorff Title:   Managing Director By:  

/s/ Sean Reddington

Name:   Sean Reddington Title:   Managing Director

 

19



--------------------------------------------------------------------------------

ATLANTIC ASSET SECURITIZATION LLC BY:   CALYON NEW YORK BRANCH, AS
ATTORNEY-IN-FACT By:  

/s/ Richard McBride

Name:   Richard McBride Title:   Director By:  

/s/ Sam Pilcer

Name:   Sam Pilcer Title:   Managing Director

CALYON NEW YORK BRANCH,

individually and as Atlantic Agent

By:  

/s/ Richard McBride

Name:   Richard McBride Title:   Director By:  

/s/ Sam Pilcer

Name:   Sam Pilcer Title:   Managing Director

 

20



--------------------------------------------------------------------------------

CAFCO, LLC BY:   CITIBANK, N.A., ITS ATTORNEY-IN-FACT By:  

/s/ Marina Donskaya

Name:   Marina Donskaya Title:   Vice President

CITICORP NORTH AMERICA, INC.,

as Withdrawing CAFCO Agent and as Administrative Agent

By:  

/s/ Marina Donskaya

Name:   Marina Donskaya Title:   Vice President

CITIBANK, N.A.,

as CAFCO Agent and as a Liquidity Bank

By:  

/s/ Marina Donskaya

Name:   Marina Donskaya Title:   Vice President

 

21



--------------------------------------------------------------------------------

ANNEX A

EXHIBIT II

FORM OF BORROWING REQUEST

—

RED BIRD RECEIVABLES, LLC

BORROWING REQUEST

For Borrowing on                     

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as Gotham Agent

1251 Avenue of the Americas

New York, New York 10020-1104

Attn: Securitization Group, Fax No. (212) 782-6448

JPMorgan Chase Bank, N.A., as PARCO Agent

Chase Tower, 13th Floor

10 South Dearborn, Mail Suite IL1-0079

Chicago, IL 60603

Attention: PARCO Funding Manager, Fax No. (312) 732-1844

BNP Paribas, acting through its New York Branch, as Starbird Agent

787 Seventh Avenue, 8th Floor

New York, New York 10019

Attention: Linda Ruivivar, Fax No. (212) 841-2992

Calyon New York Branch, as Atlantic Agent

1301 Avenue of the Americas

New York, NY 10019

Attention: Roman Burt, Fax No. (917) 849-5584

and

Citibank, N.A., as CAFCO Agent

750 Washington Boulevard

Stamford, CT 06901

Attention: Loretta Lachman, Fax No. (914) 274-9027

Ladies and Gentlemen:

Reference is made to the Second Amended and Restated Credit and Security
Agreement dated as of March 13, 2008 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among Red Bird Receivables,
LLC (the “Borrower”), International Paper Company, as Servicer, the Conduits,
Liquidity Banks and Co-Agents, from time to time

 

22



--------------------------------------------------------------------------------

party thereto, and Citicorp North America, Inc., as Administrative Agent.
Capitalized terms defined in the Credit Agreement are used herein with the same
meanings.

1. The Borrower hereby certifies, represents and warrants to the Agents and the
Lenders that on and as of the Borrowing Date (as hereinafter defined):

(a) all applicable conditions precedent set forth in Article V of the Credit
Agreement have been satisfied;

(b) each of its representations and warranties contained in Section 6.1 of the
Credit Agreement will be true and correct, in all material respects, as if made
on and as of the Borrowing Date;

(c) no event will have occurred and is continuing, or would result from the
requested Advance, that constitutes an Amortization Event or Unmatured
Amortization Event;

(d) the Termination Date has not occurred; and

(e) after giving effect to the Loans comprising the Advance requested below, the
aggregate principal amount of the Gotham Group’s Loans at any one time
outstanding will not exceed the Gotham Allocation Limit, the aggregate principal
amount of the PARCO Group’s Loans at any one time outstanding will not exceed
the PARCO Allocation Limit, the aggregate principal amount of the Starbird
Group’s Loans at any one time outstanding will not exceed the Starbird
Allocation Limit, the aggregate principal amount of the Atlantic Group’s Loans
at any one time outstanding will not exceed the Atlantic Allocation Limit, and
the aggregate principal amount of the CAFCO Group’s Loans at any one time
outstanding will not exceed the CAFCO Allocation Limit.

2. The Borrower hereby requests that the Conduits (or their respective Liquidity
Banks) make an Advance on             ,          (the “Borrowing Date”) as
follows:

(a) Aggregate Amount of Advance: $                     calculated as:

 

Rollover Amount:  

 

    Reduction Amount:  

 

    New Loan Amount:  

                      

    Total Advance:  

 

   

 

1.      Gotham Group’s Share of Advance: $                    

 

2.      PARCO Group’s Share of Advance: $                    

 

3.      Starbird Group’s Share of Advance: $                    

 

4.      CAFCO Group’s Share of Advance: $                    

 

5.      Atlantic Group’s Share of Advance: $                    

 

23



--------------------------------------------------------------------------------

(b) Interest Rate Requested: CP Rate

(c) PARCO Group, Starbird Group, CAFCO Group, Atlantic Group and Gotham Group
repayment date:                     

3. Please disburse the proceeds of the Loans as follows:

(i) Gotham Group: [Wire transfer $                     to account no.
                     at                      Bank, in [city, state], ABA No.
                    , Reference:                     ];

(ii) PARCO Group: [Wire transfer $                     to account no.
                     at                      Bank, in [city, state], ABA No.
                    , Reference:                     ];

(iii) Starbird Group: [Wire transfer $                     to account no.
                     at                      Bank, in [city, state], ABA No.
                    , Reference:                     ];

(iv) CAFCO Group: [Wire transfer $                     to account no.
                     at                      Bank, in [city, state], ABA No.
                    , Reference:                     ]; and

(v) Atlantic Group: [Wire transfer $                     to account no.
                     at                      Bank, in [city, state], ABA No.
                    , Reference:                     ].

IN WITNESS WHEREOF, the Borrower has caused this Borrowing Request to be
executed and delivered as of this      day of             ,         .

 

RED BIRD RECEIVABLES, LLC, AS BORROWER By:  

 

  Name:   Title:

 

24



--------------------------------------------------------------------------------

EXHIBIT IV

NAMES OF COLLECTION BANKS; LOCK BOXES & COLLECTION ACCOUNTS

[***]

 

25



--------------------------------------------------------------------------------

EXHIBIT V

FORM OF COMPLIANCE CERTIFICATE

 

To: The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as Gotham Agent

JPMorgan Chase Bank, N.A., as PARCO Agent

BNP Paribas, acting through its New York branch, as Starbird Agent

Calyon New York Branch, as Atlantic Agent

Citibank, N.A., as CAFCO Agent

Citicorp North America, Inc., as Administrative Agent

This Compliance Certificate is furnished pursuant to that certain Second Amended
and Restated Credit and Security Agreement dated as of March 13, 2008 among Red
Bird Receivables, LLC (the “Borrower”), International Paper Company, as
Servicer, the Conduits, Liquidity Banks and Co-Agents from time to time party
thereto, and Citicorp North America, Inc., as Administrative Agent (as amended,
restated or otherwise modified from time to time, the “Agreement”). Capitalized
terms used and not otherwise defined herein are used with the meanings
attributed thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected                                  of Borrower.

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of Borrower and its Subsidiaries during the accounting period covered
by the attached financial statements.

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes an
Amortization Event or Unmatured Amortization Event, as each such term is defined
under the Agreement, during or at the end of the accounting period covered by
the attached financial statements or as of the date of this Certificate[, except
as set forth in paragraph 4 below].

[4. Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which Borrower has taken, is taking, or proposes to take
with respect to each such condition or event:                                 ]

The foregoing certifications and the financial statements delivered with this
Certificate in support hereof, are made and delivered as of             ,
20    .

 

By:  

 

  Name:   Title:

 

26



--------------------------------------------------------------------------------

EXHIBIT VII

FORM OF PARTIAL RELEASE AND SALE DOCUMENTS

ADMINISTRATIVE AGENT’S RELEASE OF CERTAIN RECEIVABLE ASSETS

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, the Administrative Agent (hereinafter defined) under that
certain Second Amended and Restated Credit and Security Agreement, dated as of
March 13, 2008, as amended (the “CSA”), by and among (a) RED BIRD RECEIVABLES,
LLC, a Delaware limited liability company (“Borrower”), (b) INTERNATIONAL PAPER
COMPANY, a New York corporation (“International Paper”), as Servicer, (c) THE
CONDUITS, LIQUIDITY BANKS AND CO-AGENTS FROM TIME TO TIME PARTY THERETO, and
(d) CITICORP NORTH AMERICA, INC., as Administrative Agent (in such capacity,
together with its successors in such capacity, the “Administrative Agent”) does
hereby irrevocably release all right, title and interest in and to, and liens
and security interests upon, the following personal property:

All existing and future Receivables as to which                      (or one of
its Affiliates) is the Obligor, the Related Security associated directly with
such Receivables (except to the extent such Related Security includes Records
related to other Receivables), and all Collections on and other proceeds of the
foregoing (collectively, the “Specified Receivables”).

Capitalized terms used herein are used with the meanings attributed thereto in
the CSA.

Further, notwithstanding any provision of the CSA to the contrary, the
Administrative Agent, on behalf of the Agents and the Lenders, hereby consents
to (a) the sale by the Borrower of any Specified Receivables owned by the
Borrower to International Paper for an aggregate sum of $                    ,
and (b) the sale by International Paper to                                 
(“Purchaser”), for an aggregate sum of $                    .

This release is executed by the Administrative Agent on behalf of the Agents and
the Lenders party to the CSA, without representation or warranty of any kind,
express or implied, except that the Administrative Agent has not granted any
right, title or interest in, or lien upon, the Specified Receivables to any
other Person.

IN WITNESS WHEREOF, the undersigned has executed this instrument as of
            , 200    .

 

CITICORP NORTH AMERICA, INC., as Administrative Agent By:  

 

  Title:

Attachment: Exhibit A

 

27



--------------------------------------------------------------------------------

SALE OF CERTAIN RECEIVABLE ASSETS

IN CONSIDERATION OF THE PAYMENT OF $                    , the receipt and
sufficiency of which are hereby acknowledged, RED BIRD RECEIVABLES, LLC, a
Delaware limited liability company (“Red Bird”), hereby sells, assigns,
transfers and conveys, to INTERNATIONAL PAPER COMPANY, a New York corporation
(“International Paper”), all right, title and interest in and to the trade
accounts receivable as to which                              (or one of its
Affiliates) is the account debtor that is listed on Exhibit A attached hereto
and made a part hereof, together with all records related thereto and all
proceeds of the foregoing (collectively, the “Specified Receivables”), without
representation or warranty of any kind, express or implied.

It is Red Bird’s intention that the conveyance of the Specified Receivables made
hereunder shall constitute a true sale, which sale is absolute and irrevocable
and provides International Paper with the full benefits of ownership of the
Specified Receivables.

IN WITNESS WHEREOF, Red Bird has caused this instrument to be duly executed and
delivered on             , 20    .

 

RED BIRD RECEIVABLES, LLC By:  

 

  Name:   Title:

Agreed to and accepted:

 

INTERNATIONAL PAPER COMPANY By:  

 

Name:   Title:  

Attachment: Exhibit A

 

28



--------------------------------------------------------------------------------

ANNEX B

SCHEDULE A

COMMITMENTS

[***]

 

29



--------------------------------------------------------------------------------

ANNEX C

CLOSING DOCUMENTS

 

1. Amendment No. 3 to Second Amended and Restated Credit and Security Agreement,
duly executed by each of the parties thereto.

 

2. Administrative Agent’s Fee Letter, duly executed by each of the parties
thereto.

 

3. Co-Agents’ Fee Letter, duly executed by each of the parties thereto.

 

4. An amendment to Borrower’s limited liability company agreement incorporating
the change in Section 7.1(i)(xiii)(B).

 

5. A certificate of Borrower’s Assistant Secretary certifying a copy of its
resolutions authorizing its execution delivery and performance of the above
documents and the names and titles of its authorized officers.

 

6. A Certificate of IPCO’s financial officer certifying that, as of the closing
date, no Termination Event or Unmatured Termination Event exists and is
continuing under the Receivables Sale and Contribution Agreement.

 

7. A Compliance Certificate in the form of Exhibit V in Annex A to this
Amendment, duly executed by Borrower.

 

8. A reliance letter, addressed to Atlantic, Calyon and Citibank (in its
capacity as successor CAFCO Agent), with respect to each of the legal opinions
delivered under the Receivables Sale and Contribution Agreement and the Credit
and Security Agreement.